Title: From Thomas Jefferson to Alexander McCaul, 4 January 1787
From: Jefferson, Thomas
To: McCaul, Alexander



Dear Sir
Paris Jan. 4. 1787.

In the letter which I had the honor of addressing you from London on the 19th. of April 1786 I informed you that I had left my estate in the hands of a Mr. Eppes and a Mr. Lewis, who were first to clear off some debts which had been necessarily contracted during the war, and afterwards to apply the whole profits to the paiment of my debt to you (by which I mean that to the several firms with which you were connected) and of my part of a debt due from Mr. Wayles’s estate to Farrell & Jones of Bristol. Being anxious to begin the paiment of these two debts, and finding that it would be too long postponed if the residuary ones were to be paid merely from the annual profits of the estate, a number of slaves have been sold, and I have lately received information from Messrs. Eppes and Lewis that the proceeds of that sale with the profits of the estate to the end of 1786 would pay off the whole of the residuary  debts. As we are now therefore clear of embarrassments to pursue our principal object, I am desirous of arranging with you such just and practicable conditions as will ascertain to you the receipt of your debt, and give me the satisfaction of knowing that you are contented. What the laws of Virginia are, or may be, will in no wise influence my conduct. Substantial justice is my object, as decided by reason, and not by authority or compulsion.
The article of interest may make a difficulty. I had the honour of observing to you, in my former letter, that I thought it just I should pay it for all the time preceding the war, and all the time subsequent to it. But that for the time during the war I did not consider myself as bound in justice to pay. This includes the period from the commencement of hostilities Apr. 19. 1775. to their cessation Apr. 19. 1783, being exactly eight years. To the reasons against this paiment which apply in favor of the whole mass of American debtors, I added the peculiar circumstance of having already lost the debt, principal and interest, by endeavoring to pay it by the sale of lands and by the depreciation of their price: and also a second loss of an equal sum by Ld. Cornwallis’s barbarous and useless depredations. I will therefore refer you to that letter, to save the repetition here of those reasons which absolve me in justice from the paiment of this portion of interest. In law, our courts have uniformly decided that the treaty of peace stipulates the paiment of the principal only and not of any interest whatever.
This article being once settled, I would propose to divide the clear proceeds of my estate (in which there are from 80. to 100. labouring slaves) between yourself and Farrell & Jones, one third to you and two thirds to them: and that the crop of this present year 1787. shall constitute the first paiment. That crop you know cannot be got to the warehouse completely till May of the next year, and I presume that three months more will be little enough to send it to Europe, or to sell it in Virginia and remit the money. So that I could not safely answer for placing the proceeds in your hands till the month of August, and so annually every August afterwards till the debt shall be paid. It will always be both my interest and my wish to get it to you as much sooner as possible, and probably a part of it may always be paid some months sooner. If the assigning the profits in general terms may seem to you too vague, I am willing to fix the annual paiment at a sum certain. But that I may not fall short of my engagement, I shall name it somewhat less than I suppose may be counted on. I shall fix your part at two hundred pounds sterling annually: and as you know our  crops of tobacco to be incertain, I should reserve a right, if they should fall short one year, to make it up the ensuing one, without being supposed to have failed in my engagement. But I would be obliged every second year to pay any arrearages of the preceding one together with the full sum for the current year: so that once in every two years the annual paiment should be fully paid up.
I do not know what the balance is; having for a long time before the war had no settlement, yet there can be no difficulty in making that settlement, and in the mean while the paiments may proceed without affecting the right of either party to have a just settlement.
If you think proper to accede to these propositions, be so good as to say so at the foot of a copy of this letter. On my receipt of that, I will send you an acknolegement of it, which shall render this present letter obligatory on me for the paiment of the debt before mentioned, and interest, at the epochs and in the proportions beforementioned, excepting always the interest during the war. This done, you may count on my faithful execution of it.
I avail myself of this, as of every other occasion of recalling myself to your friendly recollection, and of assuring you of the sentiments of perfect esteem and attachment with which I am Dear Sir your most obedt. & most humble servant,

Th: Jefferson

